            


Exhibit 10.2
THIRD AMENDMENT
to the
Dover Corporation
Pension Replacement Plan
(As Amended and Restated as of January 1, 2010)
WHEREAS, Dover Corporation (the “Corporation”) has heretofore adopted the Dover
Corporation Pension Replacement Plan, as amended and restated as of January 1,
2010 (the “Plan”); and
WHEREAS, in connection with the spin off of Apergy Corporation and its
subsidiaries to the shareholders of the Corporation, it is necessary to amend
the Plan to facilitate certain actions contemplated under that certain Employee
Matters Agreement dated May 9, 2018, between the Corporation and Apergy
Corporation.
NOW, THEREFORE, by virtue and in exercise of the power granted to the Dover
Corporation Benefits Committee (the "Benefits Committee") under Article 9 of the
Plan, the Plan is hereby amended, effective as of the date below written, by
adding the following new Appendix D to the Plan:
"APPENDIX D
D.1.1    For purposes of this Appendix D, the following terms shall have the
meanings set forth below. Terms not otherwise defined in this Appendix D shall
have the meaning given such terms under the Plan.
a.    'Affected Employee' means those employees of Apergy Corporation, and its
subsidiaries who, as of the Effective Time, are actively employed or on a leave
of absence approved by Apergy Corporation or its subsidiaries and who as of such
date have an accrued Retirement Benefit under the Plan.
b.    'Effective Time' has the meaning given such term under the Separation and
Distribution Agreement between the Company and Apergy Corporation dated May 9,
2018.
D.1.2    Effective as of May 1, 2018, each Affected Employee's Additional Years
of Service, Applicable Percentage, Final Average Compensation, Compensation,
Social Security Integration Level, and Years of Service shall be frozen as of
May 1, 2018, and each such Affected Employee's Retirement Benefit under the Plan
shall be converted to an actuarially equivalent lump sum determined as though
such Affected Employee had a Termination of Employment immediately prior to the
Effective Time and using the actuarial assumptions for such purpose as set forth
in the Plan; provided, however, that for purposes of determining his or her
Retirement Benefit as described in this Section D.1.2 of this Appendix D, each
Affected Employee's Years of Service will include the period May 1, 2018 through
December 31, 2018.
D.1.3    Following the determination of each Affected Employee's lump sum
Retirement Benefit as set forth in Section D.1.2, the lump sum value shall be
reduced by the amounts necessary to pay the employee portion of any Federal
Insurance Contributions Act ('FICA') taxes payable with respect to the lump sum
amount and any federal, state or local income taxes that become payable by an
Affected Employee as a result of the reduction for FICA taxes as permitted under
Treasury Regulation Section 1.409A-3(j)(4)(vii) using tax rate and other
assumptions as determined by the Company.
D.1.4    As of the Effective Time, the liability for the value of the lump sum
Retirement Benefit of each Affected Employee, as determined in accordance with
Section D.1.3 of this Appendix D, shall be assumed by Apergy Corporation or one
of its subsidiaries, and shall be administered in accordance with the Apergy
Executive Deferred Compensation Plan and shall cease to be a liability of the
Company."





--------------------------------------------------------------------------------

            


IN WITNESS WHEREOF, the Benefits Committee has caused this amendment to be
executed by its duly authorized member, this 8th day of May, 2018.
The Benefits Committee


By:/s/ Jay L. Kloosterboer    
    







